ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                              )
Omnivox LLC d/b/a True North Consulting        )     ASBCA No. 60110
                                              )
Under Contract No. HQ0034-10-C-003 l           )

APPEARANCES FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Amy E. Garber, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      John S. Albanese, Esq.
                                                      General Counsel
                                                     Lisa Marie Golden, Esq.
                                                     Stephan Piel, Esq.
                                                     Marina M. Kozmycz, Esq.
                                                      Assistant General Counsel
                                                      DoD Washington Headquarters Services &
                                                       Pentagon Force Protection Agency

                                ORDER OF DISMISSAL

      The parties settled their disputes in advance of the mediation session scheduled at
the Board. Appellant has requested that this appeal be dismissed with prejudice.

      Accordingly, this appeal is dismissed with prejudice.

      Dated: 23 September 2016


                                                   8'       C!>
                                                   PETER D. TING
                                                                 ">~---,            ..
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60110, Appeal of Omnivox LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2